DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yeh et al. (2020/0355083).
Yeh discloses a fan, comprising: a hub 21 (Fig. 4D); and a plurality of metal blades 22 respectively extending from the hub and inclined relative to a radial direction of the hub (paragraph 22, first sentence), each of the metal blades having a distal edge away from the hub and a pair of wingtips located at the distal edge (see annotated Fig. 4D below).
[AltContent: textbox (wingtips)][AltContent: arrow][AltContent: textbox (Distal edge)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    460
    773
    media_image1.png
    Greyscale


		Annotation of Fig. 4D or Yeh.

Regarding claim 2, the distal edge of the metal blade is parallel to an axial direction of the hub (Fig. 4C), and the pair of wingtips of the metal blade are respectively adjacent to an upper edge and a lower edge of the metal blade.
Regarding claim 3 the pair of wingtips are respectively raked wingtips (Fig. 4D above).
Regarding claim 4, the pair of wingtips are symmetrically configured relative to a centerline of the metal blade, the centerline located on a plane with the axial direction of the hub as a normal (Fig. 4D above).
Regarding claim 6, the metal blade is sequentially divided into a first segment, a second segment, and a third segment along a path which the metal blade extends from the hub, and the wingtips are located in the third segment, the first segment forms an acute angle with respect to the radial direction of the hub, and the second segment and the third segment are curved (see annotated Fig. 4B below).

		
[AltContent: textbox (Acute angle)][AltContent: arrow][AltContent: ][AltContent: connector][AltContent: connector][AltContent: textbox (Third portion)][AltContent: textbox (Second portion)][AltContent: textbox (First portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector]
    PNG
    media_image2.png
    485
    445
    media_image2.png
    Greyscale

		Annotation of Fig. 4B of Yeh.

7. The fan according to claim 6, wherein the second segment is an inflection segment of the first segment and the third segment, and an asymptotic line of the first segment and an asymptotic line of the third segment form another acute angle (see Fig. 4B above).
Regarding claims 8-10, the claims are treated as product-by-process claims; wherein how the blade is formed is not given patentable weight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (TW I612223) in view of Dittmar et al. (CN 101849110).
Xu discloses a fan, comprising: a hub 15 (Fig.1); and a plurality of metal blades 111 respectively extending from the hub and inclined relative to a radial direction of the hub, each of the metal blades having a distal edge away from the hub.
However, Xu does not disclose a pair of wingtips located at the distal edge as claimed.
Dittmar teaches a centrifugal compressor comprising a hub 13 (Fig. 12); and a plurality of blades 1d respectively extending from the hub, each of the blades having a distal edge away from the hub, and at least one pair of wingtips 45d located at the distal edge (Fig. 13).
It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to make the fan of Xu with each of the blades having a distal edge away from the hub, and at least one pair of wingtips 54d located at the distal edge for the purpose of reducing operating noise (Dittmar; paragraph 9).
Regarding claim 2, the distal edge of the metal blade is parallel to an axial direction of the hub, and the pair of wingtips of the metal blade are respectively adjacent to an upper edge and a lower edge of the metal blade (Dittmar; Fig. 12).



Regarding claim 4, the pair of wingtips are symmetrically configured relative to a centerline of the metal blade (the two outer most wingtips), the centerline located on a plane with the axial direction of the hub as a normal (Dittmar; Fig. 12).
Regarding claim 5, each of the metal blades further has a recess located at the distal edge, and the recess is adjacent to and between the pair of wingtips so that the pair of wingtips face each other across the recess (see annotated Fig. 13 below).

[AltContent: textbox (Wingtip)]
[AltContent: textbox (Recess)][AltContent: textbox (Wingtip)][AltContent: arrow][AltContent: arrow]
[AltContent: arrow]
		
    PNG
    media_image3.png
    210
    290
    media_image3.png
    Greyscale

		Annotation of Fig. 13 of Dittmar.

Regarding claims 8-10, the claims are treated as product-by-process claims; wherein how the blade is formed is not given patentable weight.

Prior Art
The prior art made of record but not relied upon is considered pertinent to applicant's disclosure and consists of 3 patents.
Schilling et al. (10,539,157; Fig. 6), De Jong et al. (5,312,228) and McLeod (2,104,306) are cited to show different fans with blades having wingtips at of corresponding distal edges.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Ninh Nguyen whose telephone number is (571) 272-4823. The examiner can be normally reached on Monday-Friday from 9:00 A.M. to 5:00 P.M.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Woody Lee, Jr., can be reached at (571) 272-1051. The fax number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, please go to http://pair-direct.uspto.gov or contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).




/Ninh H. Nguyen/
Primary Examiner, Art Unit 3745